11-4130
         Puspita v. Holder
                                                                                       BIA
                                                                                    Hom, IJ
                                                                               A089 198 382
                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT
                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse,40 Foley Square, in the City of New York,
 4       on the 13th day of September, two thousand thirteen.
 5
 6       PRESENT:
 7                JON O. NEWMAN,
 8                ROSEMARY S. POOLER,
 9                CHRISTOPHER F. DRONEY,
10                     Circuit Judges.
11       _____________________________________
12
13       WAICELLIA CHANDRA PUSPITA,
14                Petitioner,
15                                                              11-4130
16                           v.                                 NAC
17
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _____________________________________
22
23       FOR PETITIONER:               H. Raymond Fasano, Youman, Madeo &
24                                     Fasano, LLP, New York, N.Y..
25
26       FOR RESPONDENT:               Stuart F. Delery, Acting Assistant
27                                     Attorney General; Melissa Neiman-
28                                     Kelting, Senior Litigation Counsel;
29                                     Lori B. Warlick, Trial Attorney,
30                                     Office of Immigration Litigation,
31                                     Civil Division, United States
32                                     Department of Justice, Washington,
33                                     D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Petitioner Waicella Chandra Puspita, a native and

 6   citizen of Indonesia, seeks review of a September 12, 2011,

 7   decision of the BIA, dismissing her appeal from the April 5,

 8   2010, decision of Immigration Judge (“IJ”) Sandy K. Hom,

 9   which denied her application for asylum, withholding of

10   removal, and protection under the Convention Against Torture

11   (“CAT”).     In re Waicella Chandra Puspita, No. A089 198 382

12   (B.I.A. Sept. 12, 2011), aff’ing, No. A089 198 382 (Immig.

13   Ct. N.Y. City Apr. 5, 2010).    We assume the parties’

14   familiarity with the underlying facts and procedural history

15   of the case.

16       Under the circumstances presented, we review both the

17   IJ’s and the BIA’s decisions “for the sake of completeness.”

18   Zaman v. Mukasey, 514 F.3d 233, 237 (2d Cir. 2008) (per

19   curiam)(internal quotation marks omitted).    The applicable

20   standards of review are well established.     See 8 U.S.C.

21   § 1252(b)(4)(B); see also Xiu Xia Lin v. Mukasey, 534 F.3d

22   162, 165-66 (2d Cir. 2008).

23

                                     2
 1       Substantial evidence supports the agency’s

 2   determination that Puspita failed to establish a pattern or

 3   practice of persecution against ethnic Chinese Christians in

 4   Indonesia, thus vitiating her claim of a well-founded fear

 5   of future persecution.   As the agency observed, record

 6   evidence—and, in particular, recent U.S. State Department

 7   reports—confirms that ethnic and religious conflict has

 8   decreased substantially in recent years, and that the

 9   Indonesian government has taken noticeable steps to

10   prosecute those responsible for sectarian violence.     These

11   facts refute Puspita’s assertion that the Indonesian

12   government is unwilling or unable to control anti-Chinese

13   Christian violence, and are fatal to her pattern-or-practice

14   claim.   See Santoso v. Holder, 580 F.3d 110, 112 (2d Cir.

15   2009) (identifying no error in agency determination that

16   there is not a pattern or practice of persecution of ethnic

17   Chinese Christians in Indonesia based on U.S. State

18   Department reports).

19       In addition, we decline Puspita’s invitation to adopt

20   the “disfavored group” analysis addressed by the Ninth

21   Circuit in Sael v. Ashcroft, 386 F.3d 922, 925 (9th Cir.

22   2004), which we have consistently refused to adopt in the

23   past, and we conclude that, in general, the BIA’s legal

                                   3
 1   analysis of Puspita’s pattern-or-practice claim was proper.

 2   Moreover, unlike the situation in Mufied v. Mukasey, 508

 3   F.3d 88, 93 (2d Cir. 2007), the agency here considered

 4   Puspita’s pattern-or-practice claim.   For these reasons, the

 5   agency did not err by denying Puspita’s claims for asylum

 6   and withholding of removal, which were based on the same

 7   factual predicate.1   See Paul v. Gonzales, 444 F.3d 148, 156

 8   (2d Cir. 2006).

 9       The petition for review is DENIED.

10                                FOR THE COURT:
11                                Catherine O’Hagan Wolfe, Clerk




            1
             Because Puspita does not challenge the agency’s
       determination that she failed to demonstrate past
       persecution or the agency’s denial of her claim for CAT
       relief, she has abandoned these issues and we decline to
       consider them. See Yueqing Zhang v. Gonzales, 426 F.3d
       540, 545 n.7 (2d Cir. 2005).
                                   4